DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 1-3 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the coupling structure includes an electromagnet that enables adjustment of the magnetic force through adjustment of an application voltage, is set to the connecting state when the application voltage is zero and is put into the non-connecting state when the application voltage has a predetermined value, and is put into the connecting state to increase joining force between the input unit and the output unit and to increase the torque limit value when the application voltage is increased in the non-connecting state.”  The usage of commas and this particular language is confusing.  Are there two states or three distinct states that are described in claim 1?  Also is the non-connecting state only feasible while at the exact “predetermined value” of voltage, or is it only upon reaching this predetermined value when transitioning from the zero value in an increasing direction as in the exemplary embodiment? The 
For purposes of examination, claim 1 is interpreted as reciting “the coupling structure includes an electromagnet that enables adjustment of the magnetic force through adjustment of an application voltage, the coupling structure is set to the connecting state when the application voltage is zero and upon increasing the application voltage from zero is put into the non-connecting state when the application voltage has a predetermined value, and when the application voltage is increased in the non-connecting state the coupling structure is put into the connecting state and a joining force between the input unit and the output unit is increased to increase the torque limit value.”  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tochigi-shi et al. (JP 04/008834; hereinafter “Tochigi-shi”).



Claim 6
Tochigi-shi discloses a torque limiter that is disposed between an input-side member and an output-side member to electromagnetically adjust a torque limit value as an upper limit value of torque transmitted from the input-side member to the output-side member, the torque limiter comprising:
an input unit (e.g., 7 and outer clutch plates) connected to the input-side member; and
an output unit (e.g. 3, inner clutch plates, and 15) connected to the output-side member, wherein
the input unit includes an input plate (7) configured by an electromagnet (21) that is changeable in generated magnetic force according to a magnitude of an application voltage
the output unit includes an output plate (15) configured by a magnetic body approaching and receding from the input plate (7), and
the input plate and the output plate are provided to be changeable, by changing polarity of the application voltage, between a state where the input plate and the output plate mutually repel and move in a receding direction and a state where the input plate and the output plate mutually attract and move in an approaching direction (see pages 2-3 of machine translation of JP 04-008834, first paragraph under “OPERATION” header), and are put into a connecting state where the input plate and the output plate are in contact with each other to connect the input unit and the output unit to each other when 

Claim 7
Tochigi-shi discloses wherein the input plate and the output plate are put into a nonconnecting state where the input plate and the output plate are not in contact with each other when the application voltage has a predetermined negative value (see first full paragraph on page 4 of machine translation of JP 04-008834 describing the current flow in the opposite direction to create an opposite pole in the housing which puts the clutch in a disengaged state), and are put into the connecting state to gradually increase joining force and to gradually increase the torque limit value when the application voltage is changed in a positive direction in the non-connecting state (see first full paragraph on page 5 of machine translation of JP 04-08834 describing that switching the direction of the current to create a pole matching that of the housing causes an engaging clutch force).

Allowable Subject Matter
Claims 1-3 and 9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. Claims 4 and 5 are allowed. Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
With reference to each of claims 1 and 4, the prior art does not disclose or render obvious the combination of an electromagnetic clutch that is capable of providing the function of a connecting state (i.e., a clutch engaged state) at a zero voltage and also at a voltage above a predetermined value, and a non-connecting state (i.e., a clutch disengaged state) at a voltage or position there between.
The prior art may be categorized into two general groups, namely an electromagnetic clutch which is normally engaged and is only disengaged by application of the voltage to the coil, and an electromagnetic clutch that is normally disengaged and is only engaged by application of the voltage to the coil.  The present combination is not either of these arrangements in that it is engaged at both ends of activation of the coil, i.e., at no activation and also at a high voltage. Furthermore, some electromagnetic clutches will move between a clutch and brake to thereby connect a clutch in one state and brake either the input or output in the other state, however the brake is stationary while the clutch is attached to the input or output and these two elements cannot be the same member and properly operate.
With reference to claim 8, the prior art does not disclose or render obvious a torque limiter comprising the combination of features as claimed “wherein pressing means that applies pressing force bringing the input plate and the output plate into contact with each other when the application voltage is zero, is provided between the input unit and the output unit.”  The closest prior art is Tochigi-shi however it is the magnetism of the housing (23) which presses the input and output together during zero .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY A FLUHART whose telephone number is (571)270-1851.  The examiner can normally be reached on M-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/STACEY A FLUHART/Primary Examiner, Art Unit 3655